DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 01 March 2022.  Claims 1-19 are currently under consideration.  The Office acknowledges the amendments to claims 1, 5-9, and 13-19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the three-dimensional space" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected by virtue of their dependence upon claim 1.
Claim 9 recites the limitation "the three-dimensional space" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claims 16 and 17 both recite “wherein step (b) is executed in the computing unit” in lines 1-2.  However, claim 15 fails to recite any “step (b),” so it is unclear what step is being referred to here.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 15-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 15 recites “an arrangement of electromagnetic transducers encompassing a volume containing the tissue,” which is a positive recitation of the human body.  Suggested language would be --an arrangement of electromagnetic transducers configured to encompass .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (U.S. Pub. No. 2018/0193658 A1; hereinafter known as “Hong”).
Regarding claim 1, Hong discloses a method for electromagnetic stimulation of a tissue (Abstract), the method comprising the steps of: a) disposing an arrangement of electromagnetic transducers 130 encompassing a volume containing a tissue ([0006]; [0045]) and b) applying an electromagnetic field stimulus to the tissue through the arrangement of electromagnetic transducers according to an activation pattern for a determined period of time, wherein the electromagnetic transducers of the arrangement of electromagnetic transducers are arranged in at least two planes formed by an X axis and a Y axis, and said planes are distributed along a Z axis, wherein the activation pattern varies the intensity and direction of an electromagnetic field vector produced by the arrangement of electromagnetic transducers in the three-dimensional space (Figs. 2, 4B; [0007]-[0009]; [0046]; [0049]; [0066]; [0091]; [0103]).  As can be seen in at least 
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    339
    415
    media_image1.png
    Greyscale

Regarding claim 2, Hong discloses changing the activation pattern and returning to step (b) ([0049]; [0064]-[0070]; [0080]; [0091]).
Regarding claim 3, Hong discloses changing the activation pattern on the basis of a measurement of intensity of the electromagnetic field produced by the arrangement of electromagnetic transducers, on a tissue impedance response feedback, or a combination of these ([0049]; [0064]-[0070]; [0080], [0091]).
Regarding claim 4, Hong discloses a unitary arrangement of magnetic field transducers ([0070]).
Regarding claim 5, Hong discloses that an active face of each electromagnetic transducer of the arrangement of electromagnetic transducers is spaced apart from an external surface of the tissue (Fig. 4).
Regarding claim 6, Hong discloses that an active face of one of the electromagnetic transducers in the arrangement of electromagnetic transducers is spaced apart from an external surface of the tissue (Fig. 4).
130 encompassing a volume containing a tissue ([0006]; [0045]) and b) applying an electromagnetic field stimulus to a tissue through the arrangement of electromagnetic transducers according to an activation pattern for a determined period of time, wherein the electromagnetic transducers of the arrangement of electromagnetic transducers are arranged in at least two planes formed by an X axis and a Y axis, and said planes are distributed along a Z axis, wherein the activation pattern varies the intensity and direction of an electromagnetic field vector produced by the arrangement of electromagnetic transducers in the three-dimensional space (Figs. 2, 4B; [0007]-[0009]; [0046]; [0049]; [0066]; [0091]; [0103]), wherein the electromagnetic field stimulus provides an intensity of either a magnetic field or an electrical field on the tissue, or the combination thereof, as follows: ([0007]-[0009]; [0046]; [0049]; [0066]; [0091]; [0103]) the magnetic field generated by the arrangement of electromagnetic field transducers is between about 0.1 mT and 200 mT ([0068]) or the electrical field generated by the arrangement of electromagnetic field transducers is between about 2 V/cm and about 5 V/cm.  As can be seen in at least Figure 4B, the transducers are arranged within horizontal planes (X-Y plane) that may be distributed vertically apart from one another (along a Z axis).
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    339
    415
    media_image1.png
    Greyscale

Regarding claim 10, Hong discloses changing the activation pattern and returning to step (b) ([0049]; [0064]-[0070]; [0080]; [0091]).
Regarding claim 11, Hong discloses changing the activation pattern on the basis of a measurement of intensity of the electromagnetic field produced by the arrangement of electromagnetic transducers, on a tissue impedance response feedback, or a combination of these ([0049]; [0064]-[0070]; [0080]; [0091]).
Regarding claim 12, Hong discloses a unitary arrangement of magnetic field transducers ([0070)).
Regarding claim 13, Hong discloses that an active face of each electromagnetic transducer of the arrangement of electromagnetic transducers is spaced apart from an external surface of the tissue (Fig. 4).
Regarding claim 14, Hong discloses that an active face of one of the electromagnetic transducers in the arrangement of electromagnetic transducers is spaced apart from an external surface of the tissue (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Hargrove (U.S. Pub. No. 2011/0307029 A1).
Regarding claim 15, Hong discloses a device for stimulating a tissue with electromagnetic fields (Abstract), the device comprising: a computing unit 160 (Figs. 2, 16), an external power source 150 connected to the computing unit ([0028]), an arrangement of electromagnetic transducers 130 encompassing a volume containing the tissue, connected to the computing unit (Figs. 2, 4), wherein the computing unit implements a method for electromagnetic stimulation of the tissue, the method comprising the step of: applying an electromagnetic field stimulus to the tissue through the arrangement of electromagnetic transducers according to an activation pattern for a determined period of time, wherein the electromagnetic transducers of the arrangement 
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    339
    415
    media_image1.png
    Greyscale

Hong fails to disclose a decoupling circuit connected to the external power source and to the computing unit and a switching circuit connected to the external power source, the decoupling circuit, the computing unit, and the arrangement of electromagnetic transducers.  Hargrove discloses a similar device for stimulating a tissue (Abstract) that comprises a decoupling circuit and a switching circuit connected to a power source, a computing unit, and a stimulation device, in order to selectively provide power and to electrically decouple the stimulation device when desirable ([0170]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong with a 
Regarding claim 18, the combination of Hong and Hargrove discloses the invention as claimed, and Hong further discloses a special purpose computing unit comprising a CPU connected to at least one oscillator ([0083]-[0085]).
Regarding claim 19, the combination of Hong and Hargrove discloses the invention as claimed, and Hong further discloses a CPU comprised by the computing unit that is also connected to a peripheral device selected among from a memory unit, a database, a hard drive, a keyboard, a camera, a touchscreen display, a scanner, a display, and a printer ([0084]).

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: as detailed in the previous Office action, none of the prior art of record teaches or reasonably suggests the recited steps of defining an electrical/magnetic transducers index and a maximum number of pairs of electrical/magnetic transducers, selecting a .

Response to Arguments
Applicant’s arguments with respect to the claim objections, as well as the rejections under 35 U.S.C. 112(a) and (b), have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.  Applicant argues that Hong fails to anticipate the amended claims, as Hong allegedly only discloses an arrangement of magnetic coils arranged in one plane, with a magnetic field vector directed over said plane.  The examiner disagrees.  As detailed supra and clearly shown by the Figures, Hong teaches electromagnetic transducers that are positioned and arranged along multiple horizontal planes that are separated from each other along a vertical axis.  Further, Hong specifically teaches its system may be used to create a three-dimensional field (or a two-dimensional field that can be moved along an axis in the third dimension).  Thus, Hong does disclose the presently-recited limitations.
Applicant also argues that Hong does not disclose the recited electrical field intensities with respect to claim 9.  However, the examiner has not made this argument.  Claim 9 recites that the method provides either a specified magnetic field (which Hong teaches) or a specified electrical field.  Thus, Hong still anticipates claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THADDEUS B COX/Primary Examiner, Art Unit 3791